DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
Claims 14-16 and 20-22 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims have been amended and the rejection is withdrawn.
	
Rejection Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 14-16, 18-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US7662394) and Camacho et al. (Detection of Autochthonous Zika Virus Transmission in Sincelejo, Colombia. Emerging Infect. Dis 2016; 22(5):927-929). 
Chang (US7662394) teaches that flavivirus prM/E used as antigen (col 10, 20-30) and that the prM/e form subviral particles (col 6, lines 62-65), composition contains adjuvant including alum (para spanning cols 19-20), vaccines that when administered lead to protective immunity (col 13, lines 28-33), the vaccine can be administered subcutaneously (col 20, line 24), and teach female mammals (example 5 and humans are infected by flavivirus (col 1, line 42).
	Chang does not teach Zika virus, specific sequence, or administering to human female.
Camacho et al. is drawn to a study of Zika virus, a Flavivirus, isolated in Columbia in 2015 (see page 928). In particular, the isolated virus was sequenced to determine relatedness to previously isolated Zika virus (see Figure at page 928). Although the sequence of the virus wasn’t presented in the publication, it was simultaneously submitted to the NCBI database as KU646827 previously provided and cited and in the alignment, the sequence is 100% identical to that of Seq. Id. No. 1. Thus, Camacho et al. teaches a Zika virus comprising a sequence that is greater than 80% identity to at least Seq. Id. No. 1. Camacho et al. teach that Zika infection is associated with congenital malformation (first paragraph). 
One of ordinary skill in the art at the effective time of filing would have known that Zika virus was an emerging viral pathogen that was associated with birth defects when infecting women and one would have been motivated to vaccinate human females to protect them.

One of ordinary skill in the art at the effective time of filing would have known would have been able to choose from art known Zika virus prM/E sequences as Chang is not limited to just one flavirus to make and use the invention. 
Thus, it would have been prima facie obvious at the effective time of filing to use the flavivirus vaccine of Chang with the Zika virus of Camacho et al. with the expectation of success knowing that the virus is related and the strategy has been used before.
Applicant argues that Chang is drawn to a different virus, that the animal model uses a DNA vaccine, and that Chang does not teach Zika virus. And that Camacho et al. only teach transmission of Zika virus.
Applicant’s arguments have been fully considered and not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Also, the Example using DNA does not teach away from other embodiments. 

One of ordinary skill in the art at the effective time of filing would have known would have been able to choose from flavivirus known in the art and at the time of Chang, Zika was not known but Camacho et al. teach that it is a new flavivirus that is causing disease and one of ordinary skill in the art at the effective time of filing would be motivated to make a vaccine to use in a method to treat a new disease. 
The rejection is maintained.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Tues-Sat, and flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


MYRON G. HILL
Examiner
Art Unit 1648



                                                                                                                                                                                                        /M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648